Citation Nr: 0335409	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to July 21, 1998, 
for the award of a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to August 
1992, and from June 1993 to September 1993.  This appeal 
comes before the Board of Veterans' Appeals (Board) from June 
2001 and subsequent rating decisions of the Department of 
Veterans Affairs (VA), regional office (RO), Jackson, 
Mississippi, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected lumbosacral strain is 
manifested by no more than moderate limitation of motion, 
including flexion to 60 degrees, combined range of motion of 
the thoracolumbar spine greater than 120 degrees and slight 
straightening of the normal lordotic curve; there is no 
competent evidence of the following:  ankylosis of the spine; 
severe limitation of motion; functional loss; neurological 
deficits; severe lumbosacral strain, with listing of the 
whole spine to the opposite side; positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes; or 
narrowing or irregularity of joint space; or abnormal 
mobility on forced motion.

3.  By a final decision dated February 23, 1998, the Board 
denied the veteran's claim for a permanent and total rating 
for pension purposes.

4.  The veteran reopened his claim for a permanent and total 
rating for pension purposes on July 21, 1998, and the RO has 
assigned that date as the effective date of his award; it is 
not shown that incapacitation prevented him from filing an 
earlier claim.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Codes 5292, 5295 (2002); 68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. §§ 4.71a).  

2.  The veteran did not appeal the Board's February 23, 1998 
decision that denied the veteran's claim for a permanent and 
total rating for pension purposes, and that decision is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §20.1100 
(1997).

3.  The criteria for an effective date earlier than July 21, 
1998, for a grant of a permanent and total disability rating 
for pension purposes, have not been met.  38 U.S.C.A. §§ 
5107, 5110, 5111 (West Supp. 2002); 38 C.F.R. §§ 3.31, 3.151, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the August 2002 and June 
2003 statements of the case (SOCs) of the criteria for an 
increased evaluation and for an earlier effective date.  This 
was sufficient for notification of the information and 
evidence necessary to substantiate the claims, and the 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  In a 
December 2001 letter, the RO informed he veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claims, and informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was provided with VA 
examinations in October 2002, and private and VA treatment 
records have been obtained.  The veteran has not identified 
any additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, in 
this case the letter was sent to the veteran in December 
2001, approximately two years prior to the Board's 
consideration of this case.  Furthermore, it appears that all 
pertinent evidence has been gathered, and the veteran has not 
indicated that any additional evidence has not been obtained.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Lumbosacral Strain

The veteran had complaints of low back pain during service.  
Service connection for mechanical low back pain was granted 
in November 1993, and a 10 percent evaluation was assigned 
from September 1993.  A February 1998 Board decision 
increased the evaluation to 20 percent, and a March 1998 
rating decision assigned an effective date of November 1996 
for the 20 percent evaluation.  The veteran's back disability 
is currently characterized as lumbosacral strain, with the 20 
percent evaluation still in effect.  The veteran contends 
that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Prior to a recent regulatory change, the veteran's lower back 
disability has been rated under Code 5295.  A 40 percent 
evaluation was the maximum contemplated evaluation and was 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The current 
20 percent evaluation was warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  38 C.F.R. 
Part 4, Diagnostic Code 5295 (2002).

Code 5292 pertained to limitation of motion of the lumbar 
spine: severe limitation of motion warranted a 40 percent 
evaluation, while the veteran's 20 percent evaluation 
contemplated a moderate limitation of motion.  38 C.F.R. Part 
4, Diagnostic Code 5292 (2002).

The general rating formula for diseases and injuries of the 
spine were changed effective September 26, 2003, and 
published at 68 Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to 
be codified as amended at 38 C.F.R. §§ 4.71a).  The new 
regulations provide the following rating criteria:  a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  The current 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  In this 
case, as neither version is more favorable to the veteran, 
and in fact, application of either would result in the same 
assigned rating, the Board will consider the veteran's 
disability under both.  In view of the above, the Board finds 
no prejudice to the veteran in the Board's consideration of 
his claim for an increased evaluation under the new criteria 
notwithstanding the lack of consideration of those criteria 
by the RO.  See Bernard, supra.

A VA orthopedic examination was conducted in December 2000.  
The veteran reported radiating pain from his back up to his 
neck, as well as numbness in his arms.  On examination, he 
had very guarded response to range of motion testing.  
Extension was noted to 20 degrees; flexion to 60 degrees; 
rotation to 20 degrees bilaterally; lateral flexion to 30 
degrees bilaterally.  The examiner's impression was that the 
veteran's ranges of motion were effected by willful 
limitation and not necessarily reflective of his true ranges 
of motion.  Reflexes were 2+ and equal bilaterally.  Straight 
leg raising was negative.  There was no evidence of muscle 
atrophy or sensory changes in the lower extremities.  The 
veteran was able to stand on his toes and heels, and to squat 
without difficulty.  The impression was lumbosacral strain.  
The examiner noted that X-ray showed no unusual back 
pathology, and that the veteran's complaints of neurological 
deficits were associated with other medical problems rather 
than with his service connected back strain.

The most recent VA orthopedic examination was conducted in 
October 2002.  The veteran reported constant back pain, worse 
in the morning, with pain radiating up both sides of the 
back.  On examination, the paralumbar muscles were tender to 
palpation.  There was slight straightening of the normal 
lordotic curve.  Straight leg raising was negative.  The 
veteran was able to stand on his toes and heels, and to squat 
without difficulty, but he complained of back pain during 
these activities.  Extension was noted to 20 degrees; flexion 
to 60 degrees; rotation to 15 degrees bilaterally; lateral 
flexion to 20 degrees bilaterally.  All of these limits were 
effected by complaints of back pain.  There was no radiation 
of pain into either lower extremity.  Reflexes were 1+ and 
equal at both the knees and heels.  There was no evidence of 
motor/sensory loss in the lower extremities.  X-rays were 
normal.  The impression was mechanical lumbosacral strain.  

The medical findings support the current 20 percent 
evaluation under the old criteria; there is evidence of 
moderate limitation of motion.  There is no objective 
evidence of severe limitation of motion, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, to support a higher evaluation under the old 
criteria.  38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 
(2002).  

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, the 
current 20 percent evaluation is appropriate since the 
evidence demonstrates forward flexion of the thoracolumbar 
spine is 60 degrees, and the combined range of motion is 
greater than 120 degrees.  The veteran does not meet the 
criteria for a higher evaluation since the evidence does not 
show either favorable or unfavorable ankylosis of the spine 
or limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less.  68 Fed. Reg. 51,454, et seq. (Aug. 
27, 2003) (to be codified as amended at 38 C.F.R. §§ 4.71a).  

(The Board notes that the provisions of Code 5293, which 
pertained to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and then that code section 
was changed to Code 5243 as of September 26, 2003.  However, 
as the evidence of record has shown that the veteran's 
service connected back disability is not manifested by any 
disc pathology, it is not necessary for the Board to consider 
the present claim under Code 5243 or the previous Code 5293.)

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant a rating in excess of 
20 percent under 38 C.F.R. §§ 4.40 and 4.45 because the 
examination findings did not substantiate additional range- 
of-motion losses in the lumbosacral spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  The VA examiner in 
December 2000 stated that there was no muscle atrophy, and 
neither examiner noted evidence of excess fatigability, 
incoordination, disuse or functional impairment of the back 
due to reported pain.  Given the medical findings which do 
not reflect range of motion deficits that came close to the 
requirements for a rating in excess of 20 percent under 
either the old or new criteria, and the lack of muscle 
atrophy in the lower extremities, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints.  Accordingly, the 
Board finds that an evaluation in excess of 20 percent for 
lumbosacral strain is not warranted.

Effective Date of Pension Award

A Board decision dated February 23, 1998, denied the 
veteran's claim for a permanent and total disability 
evaluation for pension purposes.  The veteran did not appeal 
the Board's decision, and it became final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §20.1100 (1997).

By means of a Form 21-4138 filing, received on July 21, 1998, 
the veteran requested that the RO reopen his claim for 
entitlement to pension benefits.  This was the first 
communication in the record from the veteran subsequent to 
the final Board decision.  

In an August 1998 letter, the RO informed the veteran that 
his claim would be denied due to lack of qualifying service.  
This was an erroneous determination, as the veteran did have 
the requisite wartime service.  The veteran submitted a 
notice of disagreement with the RO's determination in August 
1998.

The veteran again submitted argument in support of a claim 
for pension benefits in a statement received on April 19, 
1999.  In a rating decision dated in August 1999, the RO 
indicated that the evidence of record did not show that the 
veteran was factually precluded from work and, thus, denied 
his claim for pension benefits.  The veteran disagreed with 
that decision.

In a rating decision dated in November 2002, the RO noted 
that a treatment record dated in August 2000 noted a 
diagnosis of depressive disorder as a result of his general 
medical condition, which included HIV.  Based upon that 
finding, the RO determined that the veteran's combined 
evaluations for depressive disorder, HIV, lumbosacral strain, 
sinusitis, allergic rhinitis, headaches, peripheral 
neuropathy, and tinea cruris now totaled 70 percent, and that 
a pension grant was appropriate under 38 C.F.R. § 4.16(a).  
The effective date of the award was noted as April 19, 1999, 
which the RO described as the date of the veteran's claim.

In March 2003, the veteran expressed disagreement with the 
effective date of the pension award.  In a June 2003 rating 
decision, the RO granted an effective date of July 21, 1998, 
the date of the first application for pension received 
subsequent to the Board's final February 1998 decision.  The 
veteran continues to contend that he is entitled to an 
earlier effective date, since he initially filed a claim for 
pension benefits in October 1994.

A veteran of a period of war who meets the service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct shall be paid a pension pursuant 
to 38 U.S.C.A. § 1521 (West 2002).

The effective date for claims for disability pension received 
after October 1984 is the date of claim.  However, if within 
one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 C.F.R. § 3.400(b)(ii) (2003).

(As previously discussed, the appellant's claim for pension 
benefits filed in October 1994 was ultimately denied by the 
Board in a decision dated in February 1998, and the veteran 
did not appeal the Board's decision.  Accordingly, that 
decision is final. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§20.1100 (1997)).

Thereafter, the appellant reopened his claim for pension 
benefits by means of a Form 21-4138 filing received on July 
21, 1998.  38 C.F.R. § 3.160(e).  This is the proper 
effective date for the appellant's pension benefits.

The Board finds no evidence of special circumstances, such as 
incapacitation, which might entitle the appellant to an 
earlier effective date as provided in 38 C.F.R. § 
3.400(b)(ii).  The incapacity provisions of this section do 
not apply as the appellant did file a claim within the year 
after he alleged he became disabled from work in August 1994.  
However the Board denied this claim in February 1998.

We have also considered whether the appellant filed a claim 
for pension benefits at a date earlier than July 21, 1998, 
but after the finally denied claim.  The applicable statutory 
and regulatory provisions require that VA look to all 
communications from the veteran which may be interpreted as 
applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(2003).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2003).

The effective date for pension will be the date of receipt of 
a claim or the date when entitlement arose, whichever is the 
later.  38 C.F.R. § 3.157(a) (2003).  The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  38 C.F.R. § 3.157(b) 
(2003).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be the date of the receipt of a claim.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2003).  With regard to 
evidence from a private physician, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157 (b)(2) (2003).

Clinical data, including VA outpatient treatment records 
dated prior to July 21, 1998, did not reflect the fact that 
the veteran was entitled to pension benefits by reason of a 
permanent and total disability.  In fact, a July 8, 1998, 
treatment record noted that the veteran "works occasionally 
as a substitute teacher."  As such, it cannot be concluded 
that there was an informal claim for NSC pension benefits 
prior to July 21, 1998, in records developed by a VA 
facility.  38 C.F.R. § 3.157(b) (2003).

Accordingly, the Board finds that there is no legal basis 
upon which to award a permanent and total disability 
evaluation for pension purposes prior to July 21, 1998 (the 
date the appellant reopened his claim for entitlement to 
pension benefits) and, as such, the appellant's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied due to the absence of legal merit or entitlement under 
the law).










ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.

An effective date prior to July 21, 1998, for the award of a 
permanent and total disability evaluation for pension 
purposes, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



